Endicott, J.
1. The trust created by the deed terminated with the death of Mrs. Gould. All rent accruing from the trust estate after her death belongs to her children, who are entitled to the remainder, and the trustee must'account to them for it.
2. The trustee is not entitled to charge the petitioners for services as trustee during the life of Mrs. Gould. These charges should have been deducted from the income accruing to her during her life, as part of the expenses of the trust. Denny v. Allen, 1 Pick. 147.
3. The allowance of costs to the trustee, in the decree entered on the bill in equity brought by the trustee for instructions, does not in terms include his own personal services; and, as it is found that the charge is reasonable, we think it should be allowed.
4. The trustee is not entitled to charge in his account for money paid counsel in 1859, when he was appointed trustee. That was a proper charge against Mrs. Gould, on the income accruing to her.
The decree must therefore be affirmed, except as to the charge of twenty dollars for services. Beeree accordingly.